Title: From James Madison to Tobias Lear, 20 April 1805
From: Madison, James
To: Lear, Tobias


Sir,
Department of State April 20th. 1805
I have received your several letters of the 7th May 16th July and 3d Novr. last with their inclosures. Several points which they present for consideration in relation to the routine of affairs at Algiers, are passed over for the present as they are unconnected with the Mission in which you are engaged, and may be conveniently taken up hereafter.
Upon reviewing the instructions transmitted to you dated 6th June last, nothing in the state and prospect of things which dictated them appears to be changed by subsequent events; unless indeed the possibility of any considerable sacrifices being necessary should be considered as diminished by the spirited attacks made on the enemy by Commodore Preble and the comparison which will naturally be made of their effect with what may be expected from a repetition of them when the season opens with equal animation on a much larger scale. Besides the force we have in the Mediterranean, the President has directed the following reinforcements which will appear at the rendezvous at or not long after your receipt of this communication, viz
The frigate John Adams with 32 Guns (all on board but not mounted) 600 men, Will sail early in may. Gun Boats Nos 2.3.4.5.6.7.8 9.10.

  
    No. 
    2 will have 
    1 long 
    32 
     pound Cannon.
  
  
    
3
2.
24
 do


  
  4
2.
32
   . .


  
  5
2.
32
   . .


  
  6
2.
32
   . .


  
  7
2.
32
   . .


  
  8
2.
32
   . .


  
  9
2.
32
   . .


  
  10
2.
32
   . .



Each Gun boat will have about 20 men on board, and will sail by the 1st May.
Two Bomb vessels to be fitted out at Boston with 13 inch Mortars and will probably sail about the 1st June.
The Ceres, a provision ship, has lately sailed from Baltimore with provisions and military stores for the Squadron. The Ann another provision ship is now on the eve of sailing from Baltimore. She also has provisions and military stores on board for the Squadron. A vessel from Washington will sail in all may [sic], with spars, beef, bread, powder &c. &c for the Squadron.
The difficulties attending a manufacture so little practised in the United States as that of large brass ordinance and other more pressing engagements, in the public service, of the contractor, have hitherto retarded the finishing of the guns for Algiers, but the delay itself will ultimately prove beneficial; as it has afforded an opportunity of making such preparatory experiments as will enhance their quality. It may also be stated, with strict truth, if an impatience should be expressed at their not arriving, that the extraordinary exertions of the artists usually employed for such purposes, occasioned by dispatching our naval force against Tripoli have not been the most inconsiderable cause of the delay; whence the Dey may be led to feel a participation in the inconvenience resulting from the obstinacy and injustice which characterize the war as waged by the Bashaw. The contractor however promises that without unforseen accidents, the Guns shall be finished in two months or at furthest in three.
Arrangements for repeating the Sally’s cargo with the additions intimated in my letter of the 6th of June were soon afterwards made by the Navy Department, but as the timber was not collected before the frost set in, it could not be carried to the Sea board until the spring. It is expected that it must be now ready for shipment, which will be accelerated as much as possible.
The Bills you drew on the Navy Agents at Leghorn negotiable at London were carried into the Market there and would have occasioned a considerable loss, but for the judicious measure of purchasing them on the public account adopted by Messrs. Monroe and Erving.
The hesitation you expressed whether the letter written by the Dey of Algiers with a view to influence the Bashaw of Tripoli to accept the terms of peace we may offer should be used is justified by important considerations. Our force in that sea being, we hope, adequate to every necessary coercion, there is the less reason for contracting an obligation of this sort to the Dey, who, as on former occasions, would seek his reward in pecuniary demands. The interposition of Algiers in procuring the original peace we made with Tripoli it is also understood was a secret motive with the latter for departing from it.
Messrs. Cathcart & OBrien have arrived with their families. I have the honor to be &c
James Madison
